In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-014 CV

____________________


IN RE RORY ALLEN ILES




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992).  Relator seeks a writ of mandamus to compel the trial judge to order the
return of property subject to a forfeiture action by the State of Texas.  After reviewing the
petition and record, we conclude that the relator has not shown that appeal is not an
adequate remedy.
	The petition for writ of mandamus, filed January 8, 2004, is DENIED.	
 
								PER CURIAM

Opinion Delivered January 15, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.